FILED
                            NOT FOR PUBLICATION
                                                                           OCT 16 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50162

               Plaintiff - Appellee,             D.C. No. 5:12-cr-00057-VAP-1

 v.
                                                 MEMORANDUM*
PAUL EDWARD BELL, a.k.a. Best
Choice, a.k.a. Paul Bell Edward, a.k.a. J-
Roc, a.k.a. Jay the Truth, a.k.a. Jay-Roc,
a.k.a. Jay Rich, a.k.a. Rich Rollin, a.k.a.
Charles Bruce Watkins,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Paul Edward Bell appeals from the district court’s judgment and challenges

his guilty-plea conviction and 360-month sentence for sex trafficking, in violation

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 18 U.S.C. § 1591(a)(1), (a)(2), (b)(1), and (b)(2). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Bell’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Bell the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Bell has waived his right to appeal his conviction and sentence. Because the

record discloses no arguable issue as to the validity of the appeal waiver, we

dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

      Counsel’s motion to withdraw as counsel is GRANTED.

      DISMISSED.




                                           2